People v Brimmage (2016 NY Slip Op 06986)





People v Brimmage


2016 NY Slip Op 06986


Decided on October 25, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 25, 2016

Acosta, J.P., Renwick, Saxe, Feinman, Kahn, JJ.


2050 3074/12

[*1]The People of the State of New York, Respondent,
vSamuel Brimmage, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Antoine Morris of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Beth Fisch Cohen of counsel), for respondent.

Judgment, Supreme Court, New York County (Laura A. Ward, J.), rendered November 4, 2013, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of 18 years, unanimously affirmed.
Defendant's challenge to the voluntariness of his plea does not come within the narrow exception to the preservation requirement (see People v Lopez, 71 NY2d 662, 665-666 [1988]), and we decline to review this unpreserved claim in the interest of justice. As an alternative holding, we also reject it on the merits. During his plea allocution, defendant complained about the length of the promised sentence, but said nothing that cast any doubt on his guilt (see People v Toxey, 86 NY2d 725 [1995]), and the allocution, viewed as a whole, establishes the voluntariness of the plea. Since defendant neither denied his guilt during the allocution nor moved to withdraw the plea, the court had no obligation to conduct a sua sponte inquiry into defendant's postplea denial of guilt, reflected in the presentence report (see e.g. People v Praileau, 110 AD3d 415 [1st Dept 2013], lv denied 22 NY3d 1202 [2014]; People v Pantoja, 281 AD2d 245 [1st Dept 2001], lv denied 96 NY2d 905 [2001]), or a statement defendant made at sentencing that essentially reiterated his desire for a more lenient sentence.
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED:
CLERK